  Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 1 of 24 PageID #: 37
                                                                                                 filed
                                                                                         I lo   CLERK'S OFRCE
                                                                                           ® district courtED.N.Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                            -X     Case No. 18 cv 6328
YAMILSE GONZALEZ,

                               Plaintiff,                        VERIFIED ANSWER


               -against-

MARIA LILIANA MONTOYA,

                               Defendant.



       PLEASE TAKE NOTICE that Defendant, Maria Liliana Montoya, pro se, as and for her
Answer to the complaint, answer as follows;


 1.    Defendant denies the allegations in the Complaint, in paragi-aphs:.2, 4,13,14,15,17,18,20,
22,24, 27-31, 33,34, 37-39,41-46,49,51,52, 55-57, 63-65,67-70, 72-75, and 78-82 ;
2.     Defendant(s)lacks knowledge or information sufficient to form a belief as to paragraphs:
3-5, 8-11, 23, 36,48, 50, 54, 59-62, and 77;
3.     Defendant(s)s admits in part and denies in part, the allegations contained in paragraphs: 1
(admits only that plaintiff accepted a position with defendant to provide care for her son with a
disability.); 6 (admits only that plaintiff is an adult); 7(admits only that plaintiff is an adult); 16
(admits only that Ms Gonzalez cooked meals); 19(admits only that defendant advised plaintiff she
made too many mistakes); 21(admits only that plaintiff was paid $500.00 weekly); 25(admits only
that plaintiff was allowed to leave the apartment); 26 (admits only that plaintive was permitted to
leave the apartment to accompany defendant's child); and 32 (admits only that plaintiff left the
apartment and did not return).
4.     Defendant(s)s admits the allegation in paragraph 12.


                             FIRST AFFIRMATIVE DEFENSE



5.     The Court lacks subject matter jurisdiction over the defendant.
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 2 of 24 PageID #: 38
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 3 of 24 PageID #: 39
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 4 of 24 PageID #: 40
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 5 of 24 PageID #: 41
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 6 of 24 PageID #: 42
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 7 of 24 PageID #: 43
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 8 of 24 PageID #: 44
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 9 of 24 PageID #: 45
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 10 of 24 PageID #: 46
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 11 of 24 PageID #: 47
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 12 of 24 PageID #: 48
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 13 of 24 PageID #: 49
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 14 of 24 PageID #: 50
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 15 of 24 PageID #: 51
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 16 of 24 PageID #: 52
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 17 of 24 PageID #: 53
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 18 of 24 PageID #: 54
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 19 of 24 PageID #: 55
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 20 of 24 PageID #: 56
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 21 of 24 PageID #: 57
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 22 of 24 PageID #: 58
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 23 of 24 PageID #: 59
Case 1:18-cv-06328-PK Document 10 Filed 12/20/18 Page 24 of 24 PageID #: 60
